Judgment and order (one paper) of the Supreme Court, New York County (S. Schwartz, J.), entered July 30, 1983, which granted the petition and permanently stayed arbitration, reversed, on the law, and the petition for a stay denied, with costs. 1Í The respondent-appellant Samya allegedly was hit by an unknown vehicle which left the accident scene at an intersection in Brooklyn. He was hospitalized by ambulance, where he was confined from the date of the accident, July 14, 1982, to July 19. On July 21 he filed a police report. 11 The uninsured motorist indorsement of the insurance policy pursuant to which Samya filed a demand for arbitration and a notice of intention to make a claim, required that the insured or someone on his behalf “have reported the accident within 24 hours or as soon as reasonably possible” to the police. Kin view of the seemingly legitimate hospitalization, the report was made within a reasonable time. Concur — Kupferman, J. P., Ross, Asch, Fein and Kassal, JJ.